DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
	Applicants’ preliminary amendment filed April 22, 2021 is acknowledged and has been entered.  Claims 5-8, 17-25, and33-49 have been canceled.    Claims 1, 9-15, 26, 27, and 29-32 have been amended.  New claim 50 has been added.   Claims 1-4, 9-16, 26-32 and 50 are now pending in the instant application.    

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 2, drawn to a method for evolving a BoNT protease.
Group II, claims 3, 27 and 28, drawn to a nucleic acid.
Group III, claims 4, 9-16 and 26, drawn to a protein.
Group IV, claims 29, 30, and 50 drawn to method of cleaving an intracellular protein.
Group V, claims 31 and 32, drawn to a method for reducing the activity of a specific intracellular protein in a subject.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of method of evolving BoNT protease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/077052-A9 in view of Webb et al (Vaccine 16 July 2009. Epub 28 May 2009. 27/33:4490-4497).  WO 2016/077052 discloses a method for evolving a protease, rather than BoNT protease (a method of protease evolution; claim 1), the method comprising: a. contacting a population of host cells with a population of phage vectors comprising a gene encoding a protease and deficient in at least one gene for the generation of infectious phage particles (contacting a population of host cells with a population of phage vectors comprising a gene encoding a protease and deficient in at least one gene for the generation of infectious phage particles; claim 1), wherein 1. the host cells are amenable to transfer of the vector (the host cells are amenable to transfer of the vector; claim 1); 2. the vector allows for expression of the protease in the host cell, can be replicated by the host cell, and the replicated vector can transfer into a second host cell (the vector allows for expression of the protease in the host ceil can be replicated by the host cell, and the replicated vector can transfer into a second host cell; claim 1); 3. the host cell expresses a gene product encoded by the at least one gene for the generation of infectious phage particles of a. in response to the activity of the protease, and the level of gene product expression depends on the activity of the protease (the host cell expresses a gene product encoded by the at least one gene for the generation of infectious phage particles of a. in response to the activity of the protease, and the level of gene product expression depends on the activity of the protease; claim 1); b. incubating the population of host cells under conditions allowing for mutation of the gene encoding the protease and the transfer of the vector comprising the gene encoding the protease of interest from host cell to host cell, wherein host cells are removed from the host cell population, and the population of host cells is replenished with fresh host cells that do not harbor the vector (incubating the population of host cells under conditions allowing for mutation of the gene encoding the protease and the transfer of the vector comprising the gene encoding the protease of interest from host cell to host cell, wherein host cells are removed from the host cell population, and the population of host cells is replenished with fresh host cells that comprise the expression construct but do not harbor the vector; claim 1); c. isolating a replicated vector from the host cell population in b, wherein the replicated vector comprises a mutated version of the gene encoding the protease (isolating a replicated vector from the host cell population in b., wherein the replicated vector comprises a mutated version of the gene encoding the protease; claim 1).  WO 2016/077052 does not disclose a BoNT protease. However, Webb et al teaches a BoNT protease (recombinant, catalytically inactive Clostridium botulinum neurotoxin A1 holoprotein, ciBoNT/A1 HP, was constructed by introducing amino acid substitutions H223A, E224A, and H227A in the active site to ablate proteolytic activity; abstract).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified evolving the protease as disclosed by WO 2016/077052, to also include BoNT protease, as disclosed by Webb as the previous disclosure by WO 2016/077052 teaches the use of the phage-assisted continuous evolution to generate protease variants, and the Webb reference teaches the use of recombinant technology to generate BoNT variants and this combination would provide the capability to apply the capability of generating protease variants by phage-assisted continuous evolution to BoNT proteases and thereby help in therapeutic applications of the neurotoxin.  The technical feature of Group I is not special in that it does not define a novel contribution over the prior art; as such there is no special technical feature and therefore the Groups of inventions, I-V, lack a corresponding special technical feature. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	Group II:	Applicants should elect up to 10 (ten) sequences as set forth in claim 27.
	Group III:	a)  Applicants should elect up to 10 (ten) mutations from those set forth in claims 12 and 13.
			b)  Applicants should elect up to 10 (ten) sequences from those set forth in claim 14.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/          Primary Examiner, Art Unit 1645